            Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 1 of 11. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

NATASHA MUHAMMAD,                                    CASE NO.:

            Plaintiff,                               Refiling of Case No. 5:18-cv-02010

      vs.                                            JUDGE: HON JOHN R. ADAMS

COUNTY OF SUMMIT,

and

SHERIFF STEVE BARRY,                                 COMPLAINT
In his individual and official capacities,           Civil Rights (42 U.S.C. § 1983)

and                                                  (Jury Demand Endorsed Hereon)

DEPUTY CHRISTOPHER R. BOYD,
In his individual and official capacities,

            Defendants.

                                     I.      INTRODUCTION
1.          This case, a refiling of Case No. 5:18-cv-02010, arises from the unjustified and
            unlawful use of force committed against a twenty-year-old pregnant woman by a
            Summit County Sheriff ’s Deputy.
2.          That deputy has a known and troubled history of insubordination, dishonesty, and
            unlawful use of force.
      Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 2 of 11. PageID #: 2




3.    On August 24, 2017, Defendant Deputy Christopher Boyd “tased” Natasha
      Muhammad because she did not immediately lie down on her stomach on a
      parking lot, upon his request.
4.    He gave no warning that tasing would be imminent if she did not comply, and her
      actions posed no threat to the deputy or anyone else.
5.    The County of Summit determined, in reviewing the incident, that “the level of
      force used by Deputy Boyd was within the parameters of the Use of Force Policy
      set by the Summit County Sheriff ’s Office.”
6.    On information and belief, this is because the County’s Use of Force Policy is
      unconstitutional and fundamentally flawed.
7.    Defendant Deputy Boyd had previously been fired by the Summit County
      Sheriff ’s Office for unlawful use of force, insubordination, and dishonesty during
      the course of an investigation into his unlawful use of force. But the County hired
      him back following the Defendant’s filing of a grievance.
8.    Ms. Muhammad brings this action for violation of her rights under the United
      States and Ohio Constitutions and for negligent infliction of emotional distress.


                 II.     JURISDICTION AND PARTIES
9.    Plaintiff Natasha Muhammad is, and at all times relevant to the events described
      in this Complaint was, a resident of Stark County, Ohio. She is a member of the
      United States Army National Guard.
10.   Defendant County of Summit is a political subdivision located in Summit County,
      Ohio. It is a “person” under the meaning of 42 U.S.C. 1983. Upon information
      and belief, the County is responsible for establishing policies, procedures, and
      training materials for the Summit County Sheriff ’s Office (SCSO).
11.   Defendant Sheriff Steve Barry is, and at all times relevant to the events described
      in this Complaint was, a resident of Summit County, Ohio. At all such times he is


                                           2
      Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 3 of 11. PageID #: 3




      and was employed by the Summit County Sheriff ’s Office (SCSO). He is a
      “person” under the meaning of 42 U.S.C. 1983 and is sued in both his individual
      and official capacities.
12.   Defendant Christopher R. Boyd is, and at all times relevant to the events described
      in this Complaint was, a resident of Summit County, Ohio. At all such times he is
      and was employed by SCSO. He is a “person” under the meaning of 42 U.S.C.
      1983 and is sued in both his individual and official capacities.
13.   This Court has jurisdiction over Plaintiff ’s claims for violations of her federal
      constitutional rights, pursuant to 28 U.S.C. § 1331 (federal question jurisdiction)
      and 28 U.S.C. § 1343(a)(3) (jurisdiction over federal constitutional claims). This
      Court has supplemental jurisdiction over Plaintiff ’s state-law claims pursuant to
      28 U.S.C. § 1367(a), because these claims arise out of the same set of facts as the
      federal claims such that all claims form part of the same case or controversy.
14.   Venue lies in this district pursuant to 28 U.S.C. § 1391(b)(2), because a substantial
      part of the events giving rise to the claim occurred in this district.


                         III.    FACTUAL BACKGROUND
                          A.      Deputy Boyd’s Background
15.   Defendant Deputy Boyd has a troubled history as a Sheriff ’s Deputy, including
      being fired for significant, dangerous misconduct and dishonesty—and then being
      re-hired by the same office.
16.   That history includes the following:
      A.     Defendant Deputy Boyd received a Written Warning for an incident
             occurring on February 14, 2015, in which he took photographs of another
             deputy and civilians and posted them on Facebook, in violation of two
             Sheriff ’s Office rules;




                                             3
      Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 4 of 11. PageID #: 4




      B.     Defendant Deputy Boyd was reprimanded for “rude and insensitive
             remarks” during the evaluation period from June 21, 2006, to June 21,
             2007;
      C.     Defendant Deputy Boyd was advised in another evaluation that he had had
             “numerous problems * * * in dealing with inmates and staff [of the
             Summit County Jail]” and must “learn to keep his emotions in check”; and
      D.     He was previously fired from the SCSO for use of force, insubordination,
             and dishonesty, in connection with a disturbing April 2008 incident
             discussed in more detail below.
17.   On April 6, 2008, Deputy Boyd pursued a motor vehicle in a high-speed chase
      despite being specifically warned not to engage in any such pursuit because he had
      a civilian in his own vehicle with him.
      A.     Upon the completion of the pursuit, he then fired multiple shots at the
             vehicle.
      B.     SCSO determined he lied during the course of the investigation about the
             circumstances under which he fired his gun, including whether the vehicle
             posted a threat to him at the time he fired.
      C.     SCSO fired him for insubordination, violating polices of the SCSO, and
             dishonesty.
      D.     Defendant Boyd filed a grievance against the County and was ultimately
             given his job back.
      E.     There is no mention in Defendant Deputy Boyd’s personnel records of any
             remedial steps taken to address his misconduct, inappropriate use of force,
             or dishonesty.
      F.     Having been required to take Defendant Deputy Boyd back, SCSO
             apparently decided that he no longer posed any danger to civilians and no
             extra training or remediation was required.


                                           4
      Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 5 of 11. PageID #: 5




      G.     This was not the case.


                      B.     The County Policy on Use of Force
18.   The official County/SCSO use-of-force policy that was in effect on August 24,
      2017 (the “Policy”) consists of just seven pages.
19.   Upon information and belief, Defendant Sheriff Barry adopted the Policy, and
      was authorized to do so under law.
20.   The words “taser,” “controlled energy devices,” or “electronic control weapons”
      are mentioned nowhere in the Policy.
21.   There are no reasonable limitations, or any instruction at all on the use of tasers.
22.   The Policy does, however, provide that deputies may use “impromptu implements
      or objects” such as a “flashlight, stone, or chair” under certain circumstances.
23.   The Policy advises deputies to “respond in an objectively reasonable manner to a
      subject’s actions or perceived actions of resistance or aggression” including “to
      stop potentially dangerous or unlawful behavior.”
24.   The Policy advises deputies that they “may only use force in the performance of
      their duties that is reasonably necessary to affect [sic] lawful objectives including:
             1.      “Affecting [sic] a lawful arrest;
             2.      “Overcoming resistance to lawful authority or control;
             ***
             6.      “Escapes or other crimes.”
25.   The Policy fails to incorporate appropriate and widely recognized policy
      recommendations that verbal warning be provided to a suspect before a taser is
      deployed, or that tasers should only be used where the subject is “actively or
      aggressively resisting.”1




                                             5
      Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 6 of 11. PageID #: 6




26.   No warning was given to Ms. Muhammad, and she was not actively or
      aggressively resisting.
27.   The Policy fails to provide any limitations about using force against pregnant
      women.
28.   At the time of the tasing, Ms. Muhammad was nine weeks pregnant.
29.   Without meaningful limitations, and with such broad categories of appropriate
      uses of force—such as to “stop potentially dangerous and unlawful behavior,” to
      “overcom[e] resistance to lawful authority or control,” or circumstances involving
      “escapes or other crimes”—the Policy appears to give deputies broad authority to
      use force in virtually any circumstance they deem fit.
30.   In fact, any circumstance in which an individual declines to immediately follow a
      deputy’s instruction, no matter how unreasonable the instruction, could
      apparently justify the use of force under the Policy.
31.   This Policy is plainly unconstitutional, as it gives deputies virtually unfettered
      freedom to use force against civilians.
32.   This Policy led directly to the injury and damages suffered by Ms. Muhammad.



                         C.     The August 24, 2017 Incident
33.   Natasha Muhammad is a new mother. At the time of the events that occurred, she
      was pregnant.
34.   Ms. Muhammad is a small woman, approximately 5’4” tall and weighs under 120
      pounds.




                                           6
      Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 7 of 11. PageID #: 7




35.   On August 24, 2017, Ms. Muhammad received a call that her car had been
      vandalized while in the parking lot at InfoCision.
36.   Ms. Muhammad traveled to the scene. The vandal was still present.
37.   Ms. Muhammad yelled at the vandal.
38.   Summit County Sheriff ’s Deputies were summoned to the scene.
39.   Defendant Deputy Boyd was the first to arrive.
40.   On information and belief, Defendant Deputy Boyd is around 5’11” tall and
      weighs over 200 lbs.
41.   Defendant Deputy Boyd approached Ms. Muhammad.
42.   Ms. Muhammad did not run or attempt to escape.
43.   Defendant Deputy Boyd told her to lie on the ground.
44.   Ms. Muhammad said “no.”
45.   Defendant Deputy Boyd immediately discharged his taser for a five-second
      interval, with probes impacting Ms. Muhammad in her forearm and her abdomen.
46.   He gave no warning that tasing was imminent.
47.   As Defendant Deputy Boyd discharged his weapon, her boyfriend yelled out to
      the deputy that she was pregnant, to which the deputy responded, “It doesn’t
      matter.”
48.   Victims of tasing experience “excruciating pain,” and tasing “involve[s] a
      significant degree of force.” Cockrell v. City of Cincinnati, 468 Fed.Appx. 491, 492,
      497-498 (6th Cir. 2012).
49.   Ms. Muhammad experienced excruciating pain and sustained physical injuries
      and emotional injuries. The latter continue to this day.
50.   Charges were brought against Ms. Muhammad for obstructing official business
      and disorderly conduct. She pleaded no contest to disorderly conduct, and the
      charge of obstructing official business was dismissed.




                                            7
      Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 8 of 11. PageID #: 8




51.   While Ms. Muhammad was crying, in pain with probes still in her skin, and
      panicked about the effect of the taser probes on her developing baby, another
      SCSO deputy interrogated her about the use of force.
52.   In the use-of-force report later completed by SCSO, Defendant Deputy Boyd
      claimed that Ms. Muhammad “began to walk backwards” and “began glancing
      around using only her eyes” prior to the deployment of his weapon.
53.   Defendant Deputy Boyd stated that, “[f]rom prior training and experience, I took
      this as a sign she was looking for a path to escape.”
54.   He never alleged that she had a weapon, posed a threat to anyone, or was acting
      aggressively.
55.   He never alleged that she was even attempting to escape.
56.   Ms. Muhammad had no weapon and took no actions that could have been taken
      as a threat.
57.   Ms. Muhammad was approximately 300 yards away from the individual
      Defendant Deputy Boyd believed she was going to “fight.”
58.   In its review of the incident, SCSO determined that “the level of force used by
      Deputy Boyd was within the parameters of the Use of Force Policy set by the
      Summit County Sheriff ’s Office.”
59.   This was the natural and expected outcome, as the Policy permits virtually any
      use of force.
60.   Defendant Deputy Boyd’s actions could only be found “within parameters” of an
      unconstitutional and deeply flawed Policy.


                       IV.   FIRST CAUSE OF ACTION
      Violation of the Fourth Amendment to the United States Constitution
                             (Against All Defendants)
61.   Ms. Muhammad re-alleges and incorporates by reference each and every
      allegation contained in the preceding paragraphs as though fully set forth herein.

                                           8
      Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 9 of 11. PageID #: 9




62.   Defendant Deputy Boyd misused his authority under color of law and used his
      taser against Ms. Muhammad without justification. He violated her right to be free
      from unreasonable seizure under the Fourth Amendment to the United States
      Constitution.
63.   This use of force was unreasonable and violated Ms. Muhammad’s rights because
      she never threatened or attempted to harm him or the other deputies; did not pose
      an immediate threat to any other individual; and was not actively or aggressively
      resisting.
64.   Defendants County of Summit and Sheriff Barry failed to properly train or
      supervise Defendant Deputy Boyd in the use of force and use of tasers.
65.   Defendants County of Summit and Sheriff Barry improperly hired Defendant
      Deputy Boyd.
66.   On information and belief, Defendants County of Summit and Sheriff Barry
      ratified a custom and practice of unauthorized use of force, thereby giving it the
      weight of official policy.
67.   The County further adopted a Policy that gives deputies much broader authority
      to use force than is actually permitted under the law.
68.   These actors acted with deliberate indifference.
69.   These acts and omissions actually and proximately caused damage to Ms.
      Muhammad.
70.   The Defendants are liable, and Ms. Muhammad is entitled to recover, under 42
      U.S.C. § 1983.


                      V.     SECOND CAUSE OF ACTION
             Violation of Article I, Section 14 of the Ohio Constitution
                               (Against All Defendants)
74.   Ms. Muhammad re-alleges and incorporates by reference each and every
      allegation contained in the preceding paragraphs as though fully set forth herein.

                                           9
      Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 10 of 11. PageID #: 10




75.   The same facts underlying the First Cause of Action represent a violation of Ms.
      Muhammad’s rights under Article I, Section 14 of the Ohio Constitution.
76.   These acts and omissions actually and proximately caused damage to Ms.
      Muhammad.


                       VI.    THIRD CAUSE OF ACTION
                     Negligent Infliction of Emotional Distress
                          (Against Defendant Deputy Boyd)
77.   Ms. Muhammad re-alleges and incorporates by reference each and every
      allegation contained in the preceding paragraphs as though fully set forth herein.
78.   Defendant Deputy Boyd engaged in conduct so extreme and outrageous as to
      extend beyond the bounds of decency. This conduct is intolerable in a civilized
      society.
79.   He should have known that his conduct would cause serious emotional distress to
      Ms. Muhammad.
80.   His conduct did actually and proximately cause serious emotional distress to Ms.
      Muhammad.

                              VII.   JURY DEMAND
81.   Ms. Muhammad demands a trial by jury on all issues so triable.


                          VIII. PRAYER FOR RELIEF
WHEREFORE , Ms. Muhammad respectfully asks this Court for the following:
      A.     Compensatory, consequential, and punitive damages in an amount in
             excess of $200,000;
      B.     Reasonable attorney fees, as allowed by law;
      C.     Costs associated with this action; and




                                          10
Case: 5:20-cv-01408 Doc #: 1 Filed: 06/26/20 11 of 11. PageID #: 11




D.    Such other further relief as this Court deems just and proper, and any other
      relief as allowed by law.

                                         Respectfully submitted,

                                         /s/ Rebecca J. Sremack
                                         Rebecca J. Sremack #0092313
                                         William M. Sremack #0006832
                                         Sremack Law Firm LLC
                                         2745 South Arlington Road
                                         Akron, Ohio 44312
                                         Office: 330.644.0061
                                         Fax: 330.644.0061
                                         info@sremacklaw.com

                                         /s/ Billi Copeland King
                                         Billi Copeland King (0083422)
                                         Billi Copeland King, Law Office
                                         282 Ashford Dr,
                                         Copley, OH 44321
                                         Telephone: (330) 990-4911
                                         info@billicopeland.com

                                         Attorneys for Natasha Muhammad




                                   11
